                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

RATEEK ALLAH,

      Petitioner,

v.                                                CASE NO. 5:17-cv-59-Oc-02PRL

WARDEN, FCC COLEMAN – USP I,

      Respondent.
                                           /

                                      ORDER

      This cause comes before the Court on the Petition for Writ of Habeas

Corpus (Dkt. 1) filed by Rateek Allah pursuant to 28 U.S.C. § 2241, the response

(Dkt. 5), and the reply and accompanying affidavit (Dkts. 7, 9). After careful

consideration of the submissions of the parties and the entire file, the Court

concludes the petition should be denied.

                                  BACKGROUND

      Rateek Allah is a federal inmate who was incarcerated at the Federal

Correctional Complex, Untied States Penitentiary Coleman I in Sumter County,

Florida, when he filed his petition. Dkt. 5 at 1.1 He is serving a 210-month term


      1
          Using his register number (57330-004), the BOP website shows that he is
currently housed at Coleman USP-II. See https://www.bop.gov/inmateloc/,which was last
visited on July 11, 2019. Petitioner filed a change of address reflecting same. Dkt. 14.
of incarceration imposed by the United States District Court in the Southern

District of Florida. Dkt. 5-1 at 4-5. In February 2016, Mr. Allah was disciplined

by the Bureau of Prisons (“BOP”). Id. at 19, 36. He contends he did not commit

the imposed disciplinary infractions and seeks to overturn the sanctions imposed.

Dkt. 1. His current release date is calculated at September 2, 2022.2

                                THE BOP RECORD

      On February 2, 2016, Mr. Allah was housed at the Federal Correctional

Institution in Estill, South Carolina. That day, he was written up for insolence,

refusing to obey an order, and threatening bodily harm to a BOP staff member

(Incident No. 2811425) and for refusing to obey an order and assault without

serious injury on a BOP lieutenant (Incident No. 2811415). Dkt. 5-1 at 7-8 (No.

2811425), 27 (No. 2811415).

Incident No. 2811425 against Staff Member T. Horvath

      At 7:00 a.m., staff member T. Horvath noticed Mr. Allah following her in

his wheelchair as she was walking about the compound. Dkt. 5-1 at 7, 20. She

noticed he was talking to another inmate “in a loud belligerent tone stating he had

not taken his meds in 4 days.” Id. He said that he was high and would “f–



      2
          See https://www.bop.gov/inmateloc/. At the time the Response was filed, his
release date was March 15, 2022, based on good conduct time. Dkt. 5 at 1.

                                          -2-
someone up.” Id. He continued to use “profane language.” Id. Horvath told him

“that was enough” and asked for his identification. Id. He told her he did not

have it and did not have to give it her, all the while using the same foul language.

Id.

      Horvath asked Mr. Allah to go with her. Dkt. 5-1 at 7, 20. He continued to

“be insolent with [her]” until she turned him over to the compound officer,

Lieutenant R. Hensley. Id. She explained the situation to Lt. Hensley. Dkt. 5-1 at

8, 20. As she walked away, she could still hear Mr. Allah yelling obscenities

directed at her. Id. He shouted that she was lying about him and she “better [be

kept] away from me because I’ll f– her up.” Id. At this time she witnessed him

“rais[ing] his arms in the air and pointing in [her] direction” and “moving his feet

quickly in a rage as if he wanted to fight staff.” Id. She remarked that “his focus

and rage had begun with [her].” Id.

Incident No. 2811415 against Lt. R. Hensley

      In view of the situation, Lt. Hensley immediately ordered the compound to

be secured. Dkt. 5-1 at 27, 29, 37. He told Mr. Allah that he would be placed in

special housing pending the outcome of the incident report. Id. Mr. Allah told Lt.

Hensley he was not going to special housing, jumped out of his wheelchair, and

“got in an aggressive threatening stance.” Id. At that point, Mr. Allah started

                                         -3-
shouting “I am going to knock you out before I go to SHU.” Id. Once the inmates

were secure, Lt. Hensley took a step toward Mr. Allah. Id. Mr. Allah kicked Lt.

Hensley in the groin as he was being taken to the ground. Id. Mr. Allah was

handcuffed and placed in special housing. Dkt. 5-1 at 9, 27.

Disciplinary Proceedings (2811425) – Staff Member Horvath

      Incident report number 2811425 was timely delivered to Mr. Allah, and a

BOP investigating lieutenant then advised him of his right to remain silent. Dkt.

5-1 at 7. Referring to the incident, Mr. Allah stated “[t]hat some of what is said in

here is true but some of it aren’t.” Dkt. 5-1 at 9.

      The incident report was forwarded to the Unit Disciplinary Committee (“the

UDC” or “the Committee”). Mr. Allah made the following comments to the

investigator about the incident report: “She [Horvath] told the truth about me

cursing on the sidewalk. Everything was true until she said I was going to f– her

up. Never mind. I did say that. The report is true.” Dkt. 5-1 at 7.

      The Committee referred the charges to the Discipline Hearing Officer

(DHO). Dkt. 5-1 at 7. The Committee’s recommendation to the DHO included 60

days’ loss of good conduct. Id. That same day Mr. Allah received written notice

of both the discipline hearing and his rights as an inmate. Dkt. 5-1 at 11, 13. He

refused to sign either. Id.

                                          -4-
      At the hearing before the DHO on February 17, 2016, Mr. Allah’s due

process rights were again reviewed with him. Dkt. 5-1 at 18. A staff

representative was present and medical evidence was submitted, but no witnesses

were present. Id. Mr. Allah denied the charges and made the following statement:

             I am not guilty. I was on the phone with a girl and she
             broke up with me. I was upset. I rolled out with inmate
             [] and he said something. I told him, you Florida mother
             f–ers need to be careful, because I will f– you up. She
             [Horvath] came across the compound and told me to give
             her my I.D. I told her I didn’t have it. She called the
             lieutenant. I told the lieutenant this f–ing lady is f–ing
             after me. She said I was cursing and asked for my I.D.
             She was by the Warden’s office. I was cursing the
             lieutenant. I told him all you are f–ing with the right
             one. I will f– all of you up. I never threate[ne]d a
             woman. I cursed and was upset. I have post traumatic
             stress disorder (PTSD) and it cause me go off. I didn’t
             take my medication for four days prior. I was going
             through a lot of stuff. She may have misunderstood who
             the threats were to, since she was so far away.

Id. The mental health evaluation shows that a psychologist determined he was

responsible for his behavior when the incident occurred. Dkt. 5-1 at 20, 22. His

prior disciplinary record shows that he had previously been guilty of injuring a

female staff member’s arm when he pulled it through the opening of a food slot

tray. Dkt. 5-1 at 20.




                                        -5-
      The DHO considered the written statement of Horvath, Mr. Allah’s

disciplinary record, his mental health evaluation, and his own statement. Dkt. 5-1

at 20. Taken into consideration was Mr. Allah’s denial that he had ever threatened

a woman, which was contradicted by his disciplinary record. Id. His claim that

his threats were directed to other inmates and staff was belied by Horvath’s

statement. Id. According to the mental health evaluation, Mr. Allah was

responsible for his actions at the time of the incident. Id.; Dkt. 5-1 at 22. Based

on Mr. Allah’s lack of credibility and the independent evidence against him, the

DHO dropped the charges for insolence toward a staff member (28 U.S.C. § 541.3,

Table 1, Code 312) and refusal to obey an order of any staff member (28 U.S.C. §

541.3, Table 1, Code 307). Dkt. 5-1 at 20-21. The hearing officer found that Mr.

Allah threatened Horvath with bodily harm in violation of 28 U.S.C. § 541.3,

Table 1, Code 203, based on the “greater weight of the evidence,” and disallowed

27 days of good conduct time in addition to other sanctions. Id.

Disciplinary Proceedings (2811415) – Lt. R. Hensley

      Incident report number 2811415 was timely delivered to Mr. Allah, and a

BOP investigating lieutenant then advised him of his right to remain silent. Dkt.

5-1 at 29. Referring to the incident, Mr. Allah stated, “There’s no way I could do

that. I can barely stand up. I request the video.” Dkt. 5-1 at 28.

                                         -6-
      The incident report was forwarded to the Committee. Mr. Allah made the

following comment to the investigator: “I did not do that.” Dkt. 5-1 at 29. The

investigator noted that he believed the report writer over the inmate. Id.

      The Committee referred the charges to the DHO. Dkt. 5-1 at 29. The

Committee’s recommendation to the DHO included the maximum loss of good

conduct time and disciplinary segregation. Dkt. 5-1 at 28. That same day Mr.

Allah received written notice of both the discipline hearing and his rights as an

inmate. Dkt. 5-1 at 29. He chose to have a staff representative present at the DHO

hearing. Dkt. 5-1 at 35. He offered medical documents as evidence and requested

the DHO review the video. Dkt. 5-1 at 31, 35.

      At the hearing before the DHO on February 17, 2016, Mr. Allah made the

following statement:

             I am not guilty. I suffer from PTSD and didn’t take my
             medication for 4 days prior to this incident. The female
             staff said I was cursing, so she asked for my I.D. The
             lieutenant said let me talk to her alone. Then he came
             back and said I was going to SHU. I felt like they were
             going to jump on me. I told him if I could walk like I did
             two years ago, I would knock all of you out. Then he
             tackled me like a football player. I told him I was going
             to sue him. I shouldn’t have said that, because he wrote
             the incident report to excuse his excessive use of force. I
             know it is bad for me to say a cop is lying, but I can’t
             kick that high. I always admit to an assault. The video



                                         -7-
             does not show that I did that. I was going to transfer to a
             low. I had too much to lose.

Dkt. 5-1 at 35. While the video was taken from far away and did not show the

actual kick, it left no question that an altercation occurred and that Mr. Allah

walked and “maneuver[ed] well” for thirty yards. Dkt. 5-1 at 37. The medical

evidence obtained the day of the incident confirmed that Lt. Hensley suffered a

contusion to his groin area. He was prescribed medication and advised not to

perform heavy lifting. Id.

      The DHO considered all the evidence, including Mr. Allah’s discipline

record, which established that he had threatened staff five times and assaulted staff

on six different occasions. Id. The DHO relied on Lt. Hensley’s statement, the

medical assessments of both Lt. Hensley and Mr. Allah, the video, and Mr. Allah’s

discipline record, as the greater weight of the evidence, to exact disciplinary

action. Id. According to the medical records showed, Mr. Allah was responsible

for his actions on February 2. Id. Also noted was Mr. Allah’s lack of candor

when he stated he had “always admitted to assaulting staff in the past.” Id. His

disciplinary record shows he denied assaulting staff and often waived his right to

attend the hearings. Id. The video revealed his agility was sufficient for a kick to

the groin to be plausible, particularly in view of the well-documented injury to Lt.



                                         -8-
Hensley. Id. The DHO dropped the charge for refusal to obey an order (28 U.S.C.

§ 541.3, Table 1, Code 307), found Mr. Allah assaulted Lt. Hensley without

serious injury (28 U.S.C. § 541.3, Table 1, Code 224), and disallowed 27 days of

good conduct time in addition to other sanctions. Dkt. 5-1 at 37-38.

                       SUFFICIENCY OF THE EVIDENCE

       Mr. Allah argues that he was denied due process because the evidence

against him was insufficient to support the disciplinary punishment he received.

Dkts. 1, 7, 9.3 He claims the video is the best evidence that he did not

intentionally kick Lt. Hensley. Dkt. 7 at 4. He stresses that the DHO watched the

video and admitted not seeing the kick. Dkt. 1 at 7; Dkt. 7 at 2. He also points out

that the officers who witnessed the incident made no mention in their written

reports of him kicking Lt. Hensley. Dkt. 1 at 8; Dkt. 7 at 3, 4. His version of the

incident is that the kick in the groin was accidental as part of the fall when he was

tackled by Lt. Hensley. Dkt. 7 at 3.



       3
          He does not take issue with any irregularities in the conduct of the disciplinary
proceedings. Dkts. 1, 7, 9. In any event, the record shows that the BOP followed the
inmate discipline regulations. He was informed of the charges and his right to remain
silent at all stages. He waived his right to have witnesses present, although he considers
the video as a witness. A staff representative was present at his request. The Court finds
that the procedural requirements of Wolff v. McDonnell, 418 U.S. 539 (1974), were met.
See also O’Bryant v. Finch, 637 F.3d 1207, 1213 (11th Cir. 2011) (outlining standards
under Wolff).

                                            -9-
      He further explains that he got out of his wheelchair and threatened Lt.

Hensley because he was afraid of being sent to the special housing unit. Dkt. 7 at

2.4 He believed at the time that he was in danger, having heard “prison talk” about

“how inmates were being [taken] to Lt. [Hensley’s] office and being assaulted.”

Dkt. 7 at 2; see also Dkt. 1 at 7 (rumors of beating people in lieutenants’ office).

He claims his PTSD makes him paranoid that officers are “out to get him and harm

him.” Dkt. 7 at 3. Finally, he notes that not only was he harmed by the

disciplinary action imposed, but he was awaiting a move to a “low” security prison

and was instead sent to a maximum security prison.

Standard

      The standard for determining whether the DHO’s decision satisfies due

process requirements is whether “some evidence” supports the basis of the

decision. Superintendent v. Hill, 472 U.S. 445, 454-55 (1984). “The relevant

question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Id. at 455-56 (emphasis added). In

situations where the evidence is conflicting, the BOP regulations appear to go one




      4
          He told Lt. Hensley, “If I was still walking, I would kick all your “a-s!” Dkt. 1 at
7.

                                             -10-
step further and require that the DHO’s decision be based on “the greater weight

of the evidence.” 28 C.F.R. § 541.8(f).

      Federal courts are not tasked with retrying prison disciplinary actions.

Young v. Jones, 37 F.3d 1457, 1460 (11th Cir. 1994). “No de novo review of the

disciplinary board’s factual finding is required, but the courts must consider

whether at least the decision is supported by ‘some facts’ – ‘whether any evidence

at all’ supports the action taken by prison officials.” Id. at 1460 (citation omitted).

“The clear implication of Hill is that courts are not to conduct exhaustive reviews

of findings of prison disciplinary panels.” O’Bryant v. Finch, 637 F.3d 1207,

1214 (11th Cir. 2011).

      For the following reasons, the Court finds that the DHO relied on existing

evidence in finding the greater weight of the evidence supported both charges.

Staff Member Horvath

      With respect to threatening a staff member with bodily harm, Mr. Allah

confirmed before the Committee that everything Horvath told in her report was the

truth. Dkt. 5-1 at 7. She described Mr. Allah’s actions in her report in detail.

Before the DHO, he admitted that he threatened someone, but he denied that the

expletives and intimidating words were directed to Horvath. Dkt. 5-1 at 18




                                          -11-
(“[Horvath] may have misunderstood who the threats were to, since she was so far

away.”). He never denied making the threat.

      The DHO found Horvath’s statement truthful. Mr. Allah placed his own

credibility at issue when he claimed before the DHO that he had never threatened

a woman. His prior disciplinary record showed otherwise. Apart from the

credibility determination, the DHO addressed his intimations that his actions were

beyond his control. As evidenced by the mental health evaluation, he was

determined to be responsible for his behavior at the time of the incident. Dkt. 5-1

at 20, 22.

Lt. Hensley

      Mr. Allah denied before the Committee and the DHO that he assaulted Lt.

Hensley. Mr. Allah relied on the video “as his witness.” After viewing the video,

which was filmed from some distance, the DHO essentially found that it did not

refute the fact that Mr. Allah kicked Lt. Hensley.

      Mr. Allah takes umbrage with the DHO’s statement that Mr. Allah’s leg

may have flipped up as he fell to the ground. Dkt. 1 at 7; Dkt. 7 at 2. He contends

that because Lt. Hensley “initiated the force” (Dkt. 7 at 3), Mr. Allah is not

responsible for the consequences of the takedown. The video showed, however,

that is was Mr. Allah who initiated the event by rising from his wheelchair and

                                         -12-
assuming an aggressive stance toward Lt. Hensley. These actions were coupled

with verbal threats.5

       Apart from the video, there was ample evidence before the DHO to find that

not only were Lt. Hensley’s actions necessitated by those of Mr. Allah, but the

kick indeed occurred. Lt. Hensley suffered a contusion from the altercation, which

medical evidence confirmed required medical treatment. Other damaging

independent evidence included the statements in the incident report from Lt.

Hensley and Mr. Allah’s questionable credibility, as evidenced by his conflicting

statements before the DHO.

       Accordingly, the Court finds at the very least that Hills’ “some evidence”

benchmark has been met on each charge. Even though there was no conflicting

evidence in this case, the DHO based the decision on the greater weight of the

evidence. Because the evidence against Mr. Allah was sufficient under either the

“some” or the “greater weight” standard, the Court denies the petition.

       It is therefore ORDERED AND ADJUDGED that the Petition for Writ of

Habeas Corpus (Dkt. 1) pursuant to 28 U.S.C. § 2241 is denied. The Clerk is


       5
        That the “two witnessing [officers] who wrote memos never stated that [Mr.
Allah] kicked [Lt. Hensley]” (Dkt. 1 at 8: see also Dkt. 7 at 3), is not dispositive of
whether Lt. Hensley was kicked. The correctional officers’ memoranda are found at
docket 5-1 at 43 (Senior Officer Specialist J. Sheffield) and at docket 5-1 at 44
(Correctional Officer C. Goldwise).

                                            -13-
directed to enter judgment for Respondent, terminate any pending motions and

deadlines, and close the case.

      DONE AND ORDERED at Tampa, Florida, on July 11, 2019.



                                   s/William F. Jung
                                 WILLIAM F. JUNG
                                 UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Petitioner, pro se




                                      -14-
